          Case 1:20-cr-00048-NONE-SKO Document 19 Filed 06/19/20 Page 1 of 6




 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN W. ENOS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No: 1:20-cr-00048 NONE/SKO

12                                Plaintiff,            STIPULATION TO CONTINUE JUNE 29, 2020
                                                        STATUS CONFERENCE TO AUGUST 31, 2020;
13                                                      ORDER

14                          v.
                                                        Ctrm:    7
15
                                                        Hon. Sheila K. Oberto
16   ANTHONY CARLOS VALENCIA,

17                                Defendant.

18
19

20          This case is set for a status conference on June 29, 2020. On April 17, 2020, this Court issued
21 General Order 617, which suspended all jury trials in the Eastern District of California scheduled to

22 commence before June 15, 2020, and allowed district judges to continue all criminal matters to a date

23 after June 1. This and previous General Orders were entered to address public health concerns related to

24 COVID-19. On May 13, 2020, this Court issued General Order 618, which superseded General Order

25 617 and extended the court’s “judicial emergency for an additional one-year period and suspending the
26 time limits [in criminal cases] of 18 U.S.C. § 3161(c) until May 2, 2021.”

27 ///

28                                                      1
           Case 1:20-cr-00048-NONE-SKO Document 19 Filed 06/19/20 Page 2 of 6




 1           Although the General Orders address the district-wide health concern, the Supreme Court has

 2 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 3 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 4 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 5 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 6 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 7 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 8 or in writing”).
 9           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

11 justice continuances are excludable only if “the judge granted such continuance on the basis of his

12 findings that the ends of justice served by taking such action outweigh the best interest of the public and

13 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

14 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

15 the ends of justice served by the granting of such continuance outweigh the best interests of the public

16 and the defendant in a speedy trial.” Id.

17           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

18 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
19 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

20 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

21 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

22 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

23 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

24 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

25 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.
26 ///

27 ///

28                                                         2
          Case 1:20-cr-00048-NONE-SKO Document 19 Filed 06/19/20 Page 3 of 6




 1          In light of the societal context created by the foregoing, this Court should consider the following

 2 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 3 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 4 for this matter’s next status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

 5 (noting any pretrial continuance must be “specifically limited in time”).

 6                                               STIPULATION

 7          THE PARTIES HEREBY STIPULATE, through their respective attorneys of record, Assistant

 8 United States Attorney Brian W. Enos, counsel for the government, and Peter M. Jones, counsel for
 9 defendant Anthony Carlos Valencia (“defendant”), that this action’s Monday, June 29, 2020 status

10 conference be continued to Monday, August 31, 2020, at 1:00 p.m. The parties likewise ask the court

11 to endorse this stipulation by way of formal order.

12          The parties base this stipulation on good cause. Specifically,

13          1. The government has thus far provided written discovery to defense counsel. This discovery

14              includes investigative reports, parole and criminal history records, search warrant documents

15              and information about defendant. Defense counsel continues with his analysis of these items.

16          2. Pursuant to directives located within the Adam Walsh Act, the above discovery did not

17              include imaged copies of electronic devices/storage media that contain child pornography.

18              Accordingly, in order for the defense to complete its review of all of the evidence underlying

19              the government’s charge in the indictment, it may need access to imaged copies of any such

20              device/storage media containing this contraband, whether through an expert or other member

21              of the defense’s legal team. Counsel for the government will assist with arranging the

22              logistics of this review at Homeland Security Investigations, likewise in accord with the

23              Adam Walsh Act.

24 ///

25
26          1
            The parties note that General Order 612 acknowledges that a district judge may make
27 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
28                                                      3
         Case 1:20-cr-00048-NONE-SKO Document 19 Filed 06/19/20 Page 4 of 6




 1        3. In light of the current (and spreading) COVID-19 pandemic, however, counsel for the

 2           government learned last April from separate computer forensics analysts at Homeland

 3           Security Investigations (who respectively work at the Bakersfield and Fresno offices) that the

 4           ability of HSI offices throughout the Eastern District of California was diminished and

 5           delayed in light of the pandemic. Within the past couple of weeks, however, counsel for the

 6           government learned that HSI’s ability to accommodate defense reviews of electronic

 7           evidence in accord with the Adam Walsh Act had improved. The government will assist the

 8           defense with arranging for the logistics attendant to any defense request to analyze the

 9           electronic evidence supporting the charge in this case, and will endeavor to ensure that this

10           review is completed prior to the next status conference.

11        4. Within the past week, counsel for both parties have discussed the extent a plea offer from the

12           government would be forthcoming. Counsel for the government advised defense counsel

13           that the government should be able to provide a written plea offer to the defense within the

14           next couple of weeks.

15        5. The parties therefore stipulate that the period of time from June 29, 2020, through August 31,

16           2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and

17           (iv) because it results from a continuance granted by the Court at the parties’ request on the

18           basis of the Court’s finding that the ends of justice served by taking such action outweigh the

19           best interest of the public and the defendant in a speedy trial. Counsel for defendant believes

20           that failure to grant the above-requested continuance would deny him the reasonable time

21           necessary for effective preparation, taking into account the exercise of due diligence.

22        6. Nothing in this stipulation and order shall preclude a finding that other provisions of the

23           Speedy Trial Act dictate that additional time periods are excludable from the period within

24 ///

25 ///
26 ///

27 ///

28                                                     4
          Case 1:20-cr-00048-NONE-SKO Document 19 Filed 06/19/20 Page 5 of 6




 1             which a trial must commence.

 2

 3          IT IS SO STIPULATED.

 4

 5    Dated: June 19, 2020                                MCGREGOR W. SCOTT
                                                          United States Attorney
 6

 7                                                  By: /s/ BRIAN W. ENOS
                                                        BRIAN W. ENOS
 8                                                      Assistant United States Attorney
 9
                                                       (As authorized 6/19/20)
10
     Dated: June 19, 2020                     By:      /s/ Peter M. Jones
11                                                     Peter M. Jones, Esq.
                                                       Attorney for Defendant
12                                                     Anthony Carlos Valencia
13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28                                                    5
          Case 1:20-cr-00048-NONE-SKO Document 19 Filed 06/19/20 Page 6 of 6




 1                                                  ORDER

 2            IT IS ORDERED that the status hearing currently set for June 29, 2020, at 1:00 pm is continued

 3 until August 31, 2020, at 1pm.

 4            IT IS FURTHER ORDERED THAT the period of time from June 29, 2020, through August 31,

 5 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

 6 because it results from a continuance granted by the Court at defendant’s request on the basis of the

 7 Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 8 public and the defendant in a speedy trial.
 9

10 IT IS SO ORDERED.

11
     Dated:     June 19, 2020                                    /s/   Sheila K. Oberto             .
12                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28                                                       6
